 



Exhibit 10.1
ACCENTURE LTD
2001 SHARE INCENTIVE PLAN
RESTRICTED SHARE UNIT AGREEMENT
(Key Executive Performance-Based Award)
     Accenture Ltd, an exempted company registered in Bermuda (the “Company”),
hereby grants, as of [___date___], to [___name___] (the “Participant”), a total
number of [___number___] Restricted Share Units (“RSUs”), on the terms and
conditions set forth herein. This grant is made pursuant to the terms of the
Accenture Ltd 2001 Share Incentive Plan (the “Plan”), which Plan, as amended
from time to time, is incorporated herein by reference and made a part of this
Restricted Share Unit Agreement (this “Agreement”).
     Capitalized terms not otherwise defined in this Agreement shall have the
same meaning ascribed to them in the Plan. The terms and conditions of the RSUs
granted hereunder, to the extent not controlled by the terms and conditions
contained in the Plan, are as follows:
     1. Performance-Based Vesting.
          (a) Performance Period. The RSUs shall vest, if at all, based upon the
attainment of specific pre-established financial performance objectives (the
“Performance Objectives”) by the Company for the period commencing on
[___date___] and ending on [___date + [3] years___] (the “Performance Period”),
as set forth in this Section 1.
          (b) Service Relationship. Except as provided in Section 2(a), RSUs
that are unvested as of the termination of the Participant’s full-time
employment status with the Company or any of its Subsidiaries (collectively, the
“Constituent Companies”) shall be immediately forfeited as of such termination
and the Company shall have no further obligations with respect thereto. Such
employment status shall hereinafter be referred to in this Agreement as
“Qualified Status.”
          (c) Total Shareholder Return.
          (i) Up to twenty-five percent (25%) of the RSUs granted to the
Participant pursuant to this Agreement shall vest, if at all, based upon the
Total Shareholder Return for the Company, as compared to the Comparison
Companies, for the Performance Period in the manner set forth on Exhibit 1-A
hereto.
          (ii) For purposes of this Agreement, Total Shareholder Return with
respect to the Company and each of the Comparison Companies shall mean the
quotient of (A) the Fair Value of the stock of the particular company or index
on [___end date___], divided by (B) the Fair Value of the stock of such company
or index on [___start date___]. For purposes of calculating a company’s Total
Shareholder Return, the Fair Value of the stock of any company on [___end
date___] shall be adjusted to reflect any and all cash, stock or in-kind
dividends paid on the stock of such company during the Performance Period as
follows: the Fair Value of the stock of the company on [___end date___] shall be
multiplied by the sum of (Y) one (1) plus (Z) the number of whole and fractional
shares of the stock of the company that (i) were actually received in respect of
one share (or such greater number of shares that are deemed to have been held at
such time pursuant to this clause (c)(ii)) by way of a stock dividend and
(ii) would otherwise result assuming each cash dividend paid on the stock (or
fair market value of any in-kind dividend, as determined by the Committee) of
the company during the Performance Period was used to purchase additional whole
and/or fractional shares of stock of the company on the record date of such
dividend based on the fair market value of the stock of the company (as
determined by the Committee), or with respect to the Company, the Fair Market
Value of a Share, on the record date of such dividend.
          (iii) If at any time prior to the completion of the Performance
Period, a Comparison Company ceases to be a publicly-traded company, merges or
consolidates with another company, is acquired or disposes of a significant
portion of its businesses as they exist on the date of this Agreement or
experiences any other extraordinary event as determined by the Committee in its
sole discretion, the Committee, in its sole discretion, may remove such
Comparison Company.

 



--------------------------------------------------------------------------------



 



          (iv) For purposes of this Agreement: (i) “Comparison Companies” shall
mean Affiliated Computer Services, Inc. (ACS), BearingPoint, Inc. (BE), Cap
Gemini S.A., Computer Sciences Corporation (CSC), Electronic Data Systems
Corporation (EDS), EMC Corporation (EMC), First Data Corporation (FDC), Hewitt
Associates, Inc. (HEW), Hewlett-Packard Company (HPQ), International Business
Machines Corporation (IBM), Keane, Inc. (KEA), Oracle Corporation (ORCL),
Sapient Corporation (SAPE), Sun Microsystems, Inc. (SUNW), Unisys Corporation
(UIS) and the S&P 500 Index (SPX); and (ii) the “Fair Value” of (A) a share of
stock of a company on a given date shall mean the average of the high and low
trading price of the stock of the company, as reported on the principal exchange
on which the stock of such company is traded (or, if the stock is not traded on
an exchange but is quoted on Nasdaq or a successor quotation system, the average
of the mean between the closing representative bid and asked prices for the
stock) and (B) for the S&P 500 Index on a given date shall mean the average of
the high and low values for such index as reported in the Wall Street Journal
(or, if the S&P 500 Index is not reported in the Wall Street Journal, in such
other reliable source as the Company may determine), in each case for the ten
(10) consecutive trading days immediately preceding such date.
          (d) Operating Income Growth Rate. Up to 75% of the RSUs granted to the
Participant pursuant to this Agreement shall vest, if at all, based upon the
achievement of Operating Income targets by the Company for the Performance
Period, as set forth on Exhibit 1-B hereto. For purposes of this Agreement:
          “Target Cumulative Operating Income” shall mean the aggregate of the
“Operating Income Plan,” as approved by the Committee, for each of the Company’s
[___number___] fiscal years during the Performance Period. Within a reasonable
period following the availability of all relevant data (as determined by the
Committee in its sole discretion), the Committee will approve the Company’s
operating income plan for each applicable fiscal year during the Performance
Period (each an “Operating Income Plan”).
          “Actual Cumulative Operating Income” shall mean the aggregate of the
Company’s actual operating income for the Company’s [___number ___] fiscal years
during the Performance Period, as determined from the Company’s final, audited
financial statements for such fiscal years.
          In the event that, as determined in the sole discretion of the
Committee and due to a required change in generally accepted accounting
practices, a change in the accounting methods of the Company or an extraordinary
and material event in the Company’s business (each of the foregoing events being
referred to herein as a “Material Event”), Actual Cumulative Operating Income
determined after the occurrence of a Material Event would be materially
different as a result of the occurrence thereof, the Committee may instruct the
Company to determine Actual Cumulative Operating Income for such period, solely
for purposes of this Agreement, as if the Material Event had not happened or was
not effective. Such instruction may be limited to apply to fiscal periods in
which the applicable Operating Income Plan did not account for the occurrence of
the Material Event.
          (e) Certification. No RSUs granted to the Participant hereunder shall
vest in accordance with Sections 1(c) or (d) unless and until the Committee
makes a certification in writing with respect to the achievement of the
Performance Objectives for the Performance Period. Following the end of the
Performance Period, the Committee shall review and determine whether the
Performance Objectives have been met within a reasonable period following the
availability of all data necessary to determine whether the Performance
Objectives have been achieved, and not later than [___date___], shall certify
such finding to the Company and to the Participant.
     2. Termination of Employment.
          (a) Termination as a result of death, Disability, or Involuntary
Termination; Age-Based Contingent Vesting. Notwithstanding anything in Section 1
to the contrary, the RSUs granted hereunder shall vest upon the termination of
the Participant’s Qualified Status as a result of death, Disability, Involuntary
Termination or if, at the end of the Performance Period, Participant’s Qualified
Status has terminated and Participant has attained a certain age, all as
follows:
          (i) Termination as a result of death or Disability. In the event the
Participant’s Qualified Status is terminated during the Performance Period as a
result of death or Disability, the RSUs granted to the Participant hereunder
shall remain outstanding throughout the Performance Period and shall vest, if at
all, in accordance with Sections 1(c) or (d) upon completion of the Performance
Period.
          (ii) Involuntary Termination. In the event the Participant’s Qualified
Status is terminated during the Performance Period due to an Involuntary
Termination, the RSUs granted to the Participant hereunder shall remain
outstanding throughout the Performance Period. Upon completion of the
Performance Period, the Participant shall vest in the number of RSUs granted
hereunder equal to the product of (i) the aggregate number of RSUs that would
otherwise vest upon completion of the Performance Period in accordance with

2



--------------------------------------------------------------------------------



 



Sections 1(c) or (d), multiplied by (ii) a fraction, the numerator of which is
the whole number of months that have elapsed from the commencement of the
Performance Period through the effective date of the Participant’s Involuntary
Termination and the denominator of which is [___number of months in Performance
Period___].
          (iii) Age-Based Contingent Vesting. (A) Unless paragraph (B) or
(C) below is also applicable, in the event that, as of the end of the
Performance Period, the Participant is not in compliance with the provisions of
Section 1(b) for any reason other than death, Disability, Involuntary
Termination or termination for Cause and the Participant has attained the age of
52 prior to the commencement of or during the Performance Period, one-third of
the RSUs granted to the Participant hereunder shall be deemed to remain
outstanding throughout the Performance Period and shall vest, if at all, in
accordance with Sections 1(c) and (d); provided, that, the foregoing shall not
be applicable if the participant had not attained the age of 51 on or prior to
the commencement of the Performance Period.
               (B) Unless paragraph (C) below is also applicable, in the event
that, as of the end of the Performance Period, the Participant is not in
compliance with the provisions of Section 1(b) for any reason other than death,
Disability, Involuntary Termination or termination for Cause and the Participant
has attained the age of 54 prior to the commencement of or during the
Performance Period, two-thirds of the RSUs granted to the Participant hereunder
shall be deemed to remain outstanding throughout the Performance Period and
shall vest, if at all, in accordance with Sections 1(c) and (d).
               (C) In the event that, as of the end of the Performance Period,
the Participant is not in compliance with the provisions of Section 1(b) for any
reason other than death, Disability, Involuntary Termination or termination for
Cause and the Participant has attained the age of 56 prior to the commencement
of or during the Performance Period 100% of the RSUs granted to the Participant
hereunder shall be deemed to remain outstanding throughout the Performance
Period and shall vest, if at all, in accordance with Sections 1(c) and (d).
          (b) Termination for reasons other than death, Disability, Involuntary
Termination or Specified Age Attainment. In the event the Participant’s
Qualified Status is terminated during the Performance Period for any reason
other than death, Disability, Involuntary Termination, except as set forth in
Section 2(a)(iii) above, the RSUs granted hereunder shall be immediately
forfeited as of such termination and the Company shall have no further
obligation with respect thereto.
          (c) Definitions. For purposes of this Agreement, the following terms
shall have the meaning specified below:
          (i) “Cause” shall mean “cause” as defined in any employment or
consultancy agreement (or similar agreement) or in any letter of appointment
then in effect between the Participant and the Company or any Affiliate or if
not defined therein (it being the intent that the definition of “Cause” shall
include, at a minimum, the acts set forth below), or if there shall be no such
agreement, to the extent legally permissible, (a) the Participant’s
embezzlement, misappropriation of corporate funds, or other material acts of
dishonesty, (b) the Participant’s commission or conviction of any felony, or of
any misdemeanor involving moral turpitude, or entry of a plea of guilty or nolo
contendere to any felony or misdemeanor, (c) engagement in any activity that the
Participant knows or should know could harm the business or reputation of the
Company or an Affiliate, (d) the Participant’s material failure to adhere to the
Company’s or an Affiliate’s corporate codes, policies or procedures as in effect
from time to time, (e) the Participant’s continued failure to meet minimum
performance standards as determined by the Company or an Affiliate, (f) the
Participant’s violation of any statutory, contractual, or common law duty or
obligation to the Company or an Affiliate, including, without limitation, the
duty of loyalty, or (g) the Participant’s material breach of any confidentiality
or non-competition covenant entered into between the Participant and the Company
or an Affiliate, including, without limitation, the covenants contained in this
Agreement. The determination of the existence of Cause shall be made by the
Company in good faith, which determination shall be conclusive for purposes of
this Agreement.
          (ii) “Disability” shall mean “disability” (A) as defined in any
employment or consultancy agreement (or similar agreement) or in any letter of
appointment then in effect between the Participant and the Company or any
Affiliate or (B) if not defined therein, or if there shall be no such agreement,
as defined in the long-term disability plan maintained by the Constituent
Company by which the Participant is employed or for which the Participant serves
as a consultant or by appointment, as in effect from time to time, or (C) if
there shall be no plan, the inability of the Participant to perform in all
material respects his or her duties and responsibilities to the Constituent
Companies for a period of six (6) consecutive months or for an aggregate period
of nine (9) months in any twenty-four (24) consecutive month period by reason of
a physical or mental incapacity.

3



--------------------------------------------------------------------------------



 



          (iii) “Involuntary Termination” shall mean termination of Qualified
Status, as applicable, with the Constituent Companies (other than for Cause)
which is not voluntary and which is acknowledged as being “involuntary” in
writing by an authorized officer of the Company.
     3. Form and Timing of Issuance or Transfer.
          (a) Vested RSUs. Distribution of RSUs shall be made hereunder only in
respect of vested RSUs, and shall be made in Shares on a one-for-one basis;
provided, however, that in lieu of Shares, fractional vested RSUs shall be
distributed to the Participant in cash based upon the Fair Market Value of a
Share at the time of distribution.
          (b) Distribution Date. Unless the Committee permits the Participant to
elect to defer the issuance or transfer of Shares under this Agreement pursuant
to Section 22 and such other terms and conditions established by the Committee
(or its designee) in its sole discretion, vested RSUs, if any, shall be
distributed to the Participant in the manner set forth in Section 3(a) on the
date the Committee makes a certification in writing with respect to the
achievement of the Performance Objectives for the Performance Period as provided
in Section 1(e).
     4. Dividends. If on any date while RSUs are outstanding hereunder the
Company shall pay any dividend on the Shares (other than a dividend payable in
Shares), the number of RSUs granted to the Participant shall, as of such
dividend payment date, be increased by a number of RSUs equal to: (a) the
product of (i) the number of RSUs held by the Participant as of the related
dividend record date, multiplied by (ii) the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash, the per Share value of such dividend, as determined in good faith by
the Committee), divided by (b) the Fair Market Value of a Share on the payment
date of such dividend. In the case of any dividend declared on Shares that is
payable in the form of Shares, the number of RSUs granted to the Participant
shall be increased by a number equal to the product of (x) the aggregate number
of RSUs held by the Participant through the related dividend record date,
multiplied by (y) the number of Shares (including any fraction thereof) payable
as a dividend on a Share. Any additional RSUs granted to the Participant
pursuant to this Section 4 during the Performance Period shall also be subject
to the vesting requirements of Sections 1(c) and (d).
     5. Adjustments Upon Certain Events.
          (a) The grant of the RSUs shall not in any way affect the right or
power of the Company to make adjustments, reclassification, or changes in its
capital or business structure, or to merge, consolidate, dissolve, liquidate,
sell or transfer all or any part of its business or assets.
          (b) In the event of any dividend or other distribution other than a
cash dividend (whether in the form of Shares, other securities or other
property), recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution, or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Shares or other securities of the Company, issuance of warrants or
other rights to purchase Shares or other securities of the Company, or other
similar corporate transaction or event (collectively, an “Adjustment Event”),
the Committee may, in its sole discretion, (i) adjust the Shares or RSUs subject
to this Agreement and (ii) adjust the methodology for calculating Total
Shareholder Return and Operating Income in accordance with Sections 1(c) and
(d) to reflect such Adjustment Event.
     6. Compliance, Cancellation and Rescission of Shares.
          (a) Upon any transfer or issuance of Shares underlying RSUs, the
Participant shall certify in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of this Agreement and
the Plan.

4



--------------------------------------------------------------------------------



 



          (b) In the event the Participant’s Qualified Status with the
Constituent Companies is terminated for Cause, or Participant otherwise takes
such action that would constitute Cause, or if the Participant breaches any of
the provisions of Section 7 of this Agreement, the Participant shall, to the
extent legally permitted, transfer to the Company the Shares that have been
issued or transferred under this Agreement (without regard to whether the
Participant continues to own or control such previously delivered Shares) and
the Participant shall bear all costs of issuance or transfer, including any
transfer taxes that may be payable in connection with any transfer.
     7. Restrictive Covenants.
          (a) The Participant shall not, for a period of eighteen months
following the termination of the Participant’s Qualified Status with the
Constituent Companies:
          (i) associate (including, but not limited to, association as a sole
proprietor, owner, employer, partner, principal, investor, joint venturer,
shareholder, associate, employee, member, consultant, contractor or otherwise)
with any Competitive Enterprise or any of the affiliates, related entities,
successors, or assigns of any Competitive Enterprise; provided, however, that
with respect to the equity of any Competitive Enterprise which is or becomes
publicly traded, the Participant’s ownership as a passive investor of less than
1% of the outstanding publicly traded stock of a Competitive Enterprise shall
not be deemed a violation of this Section 7(a)(i);
          (ii) directly or indirectly (A) solicit, or assist any other
individual, person, firm or other entity in soliciting, any Client or
Prospective Client for the purpose of performing or providing any Consulting
Services; (B) perform or provide, or assist any other individual, person, firm
or other entity in performing or providing, Consulting Services for any Client
or Prospective Client; (C) interfere with or damage (or attempt to interfere
with or damage) any relationship and/or agreement between the Company or any
Affiliates and a Client or Prospective Client; or
          (iii) directly or indirectly, solicit, employ or retain, or assist any
other individual, person, firm or other entity in soliciting, employing or
retaining, any employee or other agent of the Company or an Affiliate,
including, without limitation, any former employee or other agent of the
Company, its Affiliates and/or their predecessors who ceased working for the
Company, its Affiliates and/or their predecessors within an eighteen-month
period before or after the date on which the Participant’s Qualified Status with
the Constituent Companies terminated.
          (b) For purposes of this Agreement:
          (i) “Client” shall mean any person, firm, corporation or other
organization whatsoever for whom the Company, its Affiliates and/or their
predecessors provided services within an eighteen-month period before or after
the date on which the Participant’s Qualified Status with the Constituent
Companies terminated.
          (ii) “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in any entity that
engages in, the performance of services of the type provided by the Company, its
Affiliates and/or their predecessors at any time, past, present or future.
          (iii) “Consulting Services” shall mean the performance of any services
of the type provided by the Company, its Affiliates and/or their predecessors at
any time, past, present or future.
          (iv) “Prospective Client” shall mean any person, firm, corporation, or
other organization whatsoever with whom the Company, its Affiliates and/or their
predecessors have had any negotiations or discussions regarding the possible
performance of services within the eighteen months preceding the termination of
the Participant’s Qualified Status with the Constituent Companies.
          (v) “solicit” shall mean to have any direct or indirect communication
of any kind whatsoever, regardless of by whom initiated, inviting, advising,
encouraging or requesting any person or entity, in any manner, to take or
refrain from taking any action.
     8. No Acquired Rights. By participating in the Plan, and accepting the
grant of RSUs under this Agreement, the Participant agrees and acknowledges
that:
          (a) the Plan is discretionary in nature and that the Company can
amend, cancel or terminate the Plan at any time;

5



--------------------------------------------------------------------------------



 



          (b) the grant of the RSU under the Plan is voluntary and occasional,
and does not create any contractual or other right to receive future grants of
any RSUs or benefits in lieu of any RSUs, even if RSUs have been granted
repeatedly in the past;
          (c) the value of the RSUs is an extraordinary item of compensation,
which is outside the scope of the Participant’s Qualified Status contract, if
any;
          (d) the RSUs are not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any termination,
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
          (e) the future value of the shares subject to the RSUs is unknown and
cannot be predicted with any certainty;
          (f) the Participant shall not make any claim or have any entitlement
to compensation or damages in connection with the termination of the RSUs or
diminution in value of the RSUs under the Plan, and Participant hereby
irrevocably releases the Company and all of its Affiliates from any such claim
or entitlement; and
          (g) the Participant’s participation in the Plan shall not create a
right to employment or further employment with or to provide services as a
director, consultant or advisor to the Company or any of its Affiliates, and
shall not interfere with or limit the ability of the Company to terminate the
Participant’s employment relationship or other services at any time, with or
without cause.
          (h) no terms of any contract of employment or consultancy (or similar
agreement) of the Participant shall be affected in any way by the Plan, this
Agreement or related instruments, except as otherwise expressly provided herein.
     9. No Rights of a Shareholder. The Participant shall not have any rights as
a shareholder of the Company until the Shares in question have been registered
in the Company’s register of shareholders.
     10. Unfunded Obligation; Unsecured Creditor. The RSUs granted hereunder are
an unfunded obligation of the Company and no assets or shares of the Company
shall be set segregated or earmarked by the Company in respect of any RSUs
awarded hereunder. The RSUs granted hereunder shall be an unsecured obligation
of the Company and the rights and interests of the Participant herein shall make
him only a general, unsecured creditor of the Company.
     11. Legend on Certificates. Any Shares issued or transferred to the
Participant pursuant to Section 3 of this Agreement shall be subject to such
stop transfer orders and other restrictions as the Committee may deem advisable
under the Plan or the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, any applicable Federal or state laws or relevant securities laws of
the jurisdiction of the domicile of the Participant or to ensure compliance with
any additional transfer restrictions that may be in effect from time to time,
and the Committee may cause a legend or legends to be put on any certificates
representing such Shares to make appropriate reference to such restrictions.
     12. Transferability Restrictions — RSUs/Underlying Shares. RSUs may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant otherwise than by will or by the laws of descent
and distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance not permitted by this Section 12 shall be void and
unenforceable against any Constituent Company. Any Shares issued or transferred
to the Participant shall be subject to compliance by the Participant with such
policies as the Committee or the Company may deem advisable from time to time,
including, without limitation, policies relating to minimum executive employee
share ownership requirements. Such policies shall be binding upon the permitted
respective legatees, legal representatives, successors and assigns of the
Participant. The Company shall give notice of any such additional or modified
terms and restrictions applicable to Common Shares delivered or deliverable
under the Agreement to the holder of the RSUs and/or the Common Shares so
delivered, as appropriate, pursuant to the provisions of Section 13 or, if a
valid address does not appear to exist in the personnel records, to the last
address known by the Company of such holder. Notice of any such changes may be
provided electronically, including, without limitation, by publication of such
changes to a central website to which any holder of the RSUs or Common Shares
issued therefrom has access.
     13. Notices. Any notice to be given under this Agreement shall be delivered
personally, or sent by certified, registered or express mail, postage prepaid,
addressed to the Company in care of its General Counsel at:

6



--------------------------------------------------------------------------------



 



Accenture Ltd
1661 Page Mill Road
Palo Alto, CA 94304
Telecopy: (650) 213-2956
Attn: General Counsel
(or, if different, the then current principal business address of the duly
appointed General Counsel of the Company) and to the Participant at the address
appearing in the personnel records of the Company for the Participant or to
either party at such other address as either party hereto may hereafter
designate in writing to the other. Any such notice shall be deemed effective
upon receipt thereof by the addressee.
     14. Withholding. The Participant may be required to pay to the Company or
any Affiliate and the Company or any Affiliate shall have the right and is
hereby authorized to withhold from any issuance or transfer due under this
Agreement or under the Plan or from any compensation or other amount owing to
the Participant, applicable withholding taxes with respect to this Agreement or
any issuance or transfer under this Agreement or under the Plan and to take such
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. Notwithstanding the foregoing, if the
Participant’s Qualified Status with the Company terminates due to death,
Disability or Involuntary Termination, the payment of any applicable withholding
taxes with respect to any further issuance or transfer of Shares under this
Agreement or the Plan shall be made solely through the sale of Shares equal to
the statutory minimum withholding liability.
     15. Choice of Law and Jurisdiction. The Participant acknowledges that,
(a) as of the date hereof, the Shares underlying the RSUs granted to the
Participant hereunder are publicly traded in the State of New York on the New
York Stock Exchange, (b) the Company and its Affiliates have significant
operations and numbers of employees in New York, and (c) the Company, for the
purpose of ensuring predictability and uniformity of results, desires that there
be a common body of law interpreting and enforcing this Agreement. The Parties
acknowledge and agree that the State of New York has a reasonable relationship
to this Agreement and the subject matter hereof and to the Parties’ relationship
to one another. The Parties therefore agree that: THE INTERPRETATION,
PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW AND SHALL
BE SUBJECT TO THE EXCLUSIVE JURISDICTION OF THE NEW YORK COURTS.
     16. RSUs Subject to Plan. By entering into this Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All RSUs are subject to the Plan. In the event of a conflict between any
term or provision contained herein and a term or provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.
     17. Rule 16b-3. The grant of the RSUs to the Participant hereunder is
intended to be exempt from the provisions of Section 16(b) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange Act”) pursuant
to Rule 16b-3 promulgated under the Exchange Act.
     18. Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument.
     19. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the parties with respect to the subject matter hereof.
     20. Severability of Agreement. In the event that any provision in this
Agreement shall be held invalid or unenforceable, such provision shall be
severable from, and such invalidity or unenforceability shall not be construed
to have any effect on, the remaining provisions of this Agreement.
     21. Administration; Consent. In order to manage compliance with the terms
of this Agreement, Common Shares delivered pursuant to the Agreement may, at the
sole discretion of the Company, be registered in the name of the nominee for the
holder of the Common Shares and/or held in the custody of a custodian until
otherwise determined by the Company. To that end, by acceptance of this
Agreement, the holder hereby appoints the Company, with full power of
substitution and resubstitution, his or her true and lawful attorney-in-fact to
assign, endorse and register for transfer into such nominee’s name or deliver to
such custodian any such Common Shares, granting to such attorneys, and each of
them, full power and authority to do and perform each and every act and thing
whatsoever that such attorney or attorneys may deem necessary, advisable or
appropriate to carry out fully the intent of this paragraph as such person might
or could do personally. It is understood and agreed by each holder of the Common
Shares delivered under the

7



--------------------------------------------------------------------------------



 



Agreement that this appointment, empowerment and authorization may be exercised
by the aforementioned persons with respect to all Common Shares delivered
pursuant to the Agreement of such holder, and held of record by another person
or entity, for the period beginning on the date hereof and ending on the later
of the date the Agreement is terminated and the date that is ten years following
the last date Common Shares are delivered pursuant to this Agreement. The form
of the custody agreement and the identity of the custodian and/or nominee shall
be as determined from time to time by the Company in its sole discretion. A
holder of Common Shares delivered pursuant to the Agreement acknowledges and
agrees that the Company may refuse to register the transfer of and enter stop
transfer orders against the transfer of such Common Shares except for transfers
deemed by it in its sole discretion to be in compliance with the terms of this
Agreement. Each holder of Common Shares delivered pursuant to the Agreement
agrees to execute such additional documents and take such other actions as may
be deemed reasonably necessary or desirable by the Company to effect the
provisions of the Agreement, as in effect from time to time. Each holder of
Common Shares delivered pursuant to the Agreement acknowledges and agrees that
the Company may impose a legend on any document relating to or Common Shares
issued or issuable pursuant to this Agreement conspicuously referencing the
restrictions applicable to such Common Shares.
     22. Section 409A. The RSUs granted hereunder shall not be deferred, paid
out or modified in a manner that would result in the imposition of a penalty tax
on the Participant under Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”). In the event that it is reasonably determined by the
Committee that, as a result of Section 409A, the Shares and/or other payments in
respect of the RSUs may not be delivered or paid at the time contemplated by the
terms of this Agreement and the Plan without causing the Participant to be
subject to a penalty tax under Section 409A, the Company will deliver such
Shares (or make such payments) on the first day that would not result in the
Participant incurring any tax liability under Section 409A.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement
effective as of the date set forth above.

                    ACCENTURE LTD
 
           
 
  By:                  
 
      Name:   Douglas G. Scrivner
 
      Title:   General Counsel and Secretary
 
                PARTICIPANT
 
           
 
  By:                  
 
      Name:    
 
           
 
      Address:    
 
           

8



--------------------------------------------------------------------------------



 



EXHIBIT 1-A
Determination of RSU Vesting pursuant to Section 1(c) of the Agreement

1.   Determine Percentile Rank (PR) for each of the Comparison Companies in
accordance with the following formula:

PR = (PB/N)(100)
Where:
     PB = ordinal position from the lowest TSR among the Comparison Companies.
The Comparison Company with the lowest TSR is the first position from the
bottom.
     N = number of Comparison Companies in the computation.

2.   After determining and ordering the PR for each Comparison Company, if the
TSR of the Company is equal to the TSR of any other Comparison Company (rounded
to the nearest 0.01), then the Company’s PR shall equal the PR of such
Comparison Company. If the Company’s TSR is not equal to the TSR of any other
Comparison Company, then the Company’s PR shall be determined by interpolation,
using the TSRs and PRs of the Comparison Companies having the next highest and
next lowest TSRs in comparison to the Company’s TSR. If there is no Comparison
Company with a TSR that is higher than the Company’s TSR, then the Company’s PR
shall be 100. If there is no Comparison Company with a TSR that is lower than
the Company’s TSR, then the Company’s PR shall be equal to the PR of the lowest
ranked Comparison Company.   3.   Upon determining the PR of the Company, the
percentage of maximum RSUs granted under the Agreement that vest shall be
determined as follows:

                  Company PR   Percentage of maximum RSUs granted Performance
level   (measured as a percentile)   under the Agreement that vest Maximum  
The Company is ranked at or above the 75th percentile.
    25 % Target  
The Company is ranked at the 60th percentile.
    16.67 % Threshold  
The Company is ranked at the 40th percentile.
    8.33 %    
The Company is ranked below the 40th percentile.
    0 %

     Performance Between Threshold and Target. If the Company’s Percentile Rank
is between “Threshold” and “Target,” the percentage of the maximum RSUs granted
to the Participant under the Agreement that shall vest pursuant to Section 1(c)
of the Agreement shall equal (a) 8.33% of the RSUs granted under the Agreement
plus (b) an additional percentage of the maximum RSUs granted to the Participant
under the Agreement, which percentage shall be determined in accordance with the
following formula:
(PR — 40) x 8.34
20
     where, PR equals the Percentile Rank of the Company, as determined above.
     Performance Between Target and Maximum. If the Company’s Percentile Rank is
between “Target” and “Maximum,” the percentage of the RSUs granted to the
Participant under the Agreement that shall vest pursuant to Section 1(c) of the
Agreement shall equal (a) 16.67% of the RSUs granted under the Agreement plus
(b) an additional percentage, not to exceed 8.33%, of the maximum RSUs granted
to the Participant under the Agreement, which percentage shall be determined in
accordance with the following formula:
(PR — 60) x 8.33
15
where, PR equals the Percentile Rank of the Company, as determined above.

9



--------------------------------------------------------------------------------



 



EXHIBIT 1-B
Determination of RSU Vesting pursuant to Section 1(d) of the Agreement

1.   Determine the Company actual percentage of Target Cumulative Operating
Income (“AP”) by dividing the Company’s Actual Cumulative Operating Income by
the Target Cumulative Operating Income and expressing the result as a percentage
(the resulting percentage being referred to as the “Performance Rate” or “PR”).
  2.   Upon determining the Company’s Performance Rate, the percentage of
maximum RSUs granted under the Agreement that vest shall be determined as
follows:

                      Percentage of RSUs         granted under the Performance
level   Company’s Performance Rate   Agreement that vest
Maximum
  125% or greater     75 %
Target
  100%     50 %
Threshold
  80%     25 %
 
  Less than 80%     0 %

     Performance Between Threshold and Target. If the Company’s Performance Rate
is between “Threshold” and “Target,” the percentage of the maximum RSUs granted
to the Participant under the Agreement that shall vest pursuant to Section 1(d)
of the Agreement shall equal (a) 25% of the maximum RSUs granted under the
Agreement, plus (b) an additional percentage of the maximum RSUs granted to the
Participant under the Agreement, which percentage shall be determined in
accordance with the following formula:
( PR — 80 ) x 1.25
 
where, PR equals the Company’s Performance Rate, as determined above.
     Performance Between Target and Maximum. If the Company’s Performance Rate
is between “Target” and “Maximum,” the percentage of the maximum RSUs granted to
the Participant under the Agreement that shall vest pursuant to Section 1(d) of
the Agreement shall equal (a) 50% of the maximum RSUs granted under the
Agreement, plus (b) an additional percentage, not to exceed 25%, of the maximum
RSUs granted to the Participant under the Agreement, which percentage shall be
determined in accordance with the following formula:
( PR – 100 )
 
where, PR equals the Company’s Performance Rate, as determined above.

10



--------------------------------------------------------------------------------



 



RSU Grant Agreement
This Restricted Share Unit grant is subject to the Essential Grant Terms as
stated below and the Terms and Conditions attached herein, which together
constitute the Restricted Share Unit agreement (the “Agreement”).
Essential Grant Terms
Participant:
Restricted Share Unit Award:
RSUs Awarded:
Award Date:
Vesting Schedule

      Vest Date   RSUs Vesting      

Release Schedule

      Release Date   RSU Shares to be Released      

Date:
                                                            
                Participant Signature

11